Citation Nr: 1528684	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating greater than 20 percent for service-connected degenerative joint disease of the left knee, status post arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Navy from March 1999 to March 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in October 2011, March 2013, and December 2014 for further development.  The case has been returned to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


In May 2015, the Veteran contacted the RO and stated that he was scheduled to have magnetic resonance imaging (MRI) of his left knee done at VA in June 2015 and wanted the results considered by the Board on appeal.  See May 2015 Written Letter by Veteran.  Currently, the electronic claims file has VA treatment records dated through December 2014.  Therefore, the RO/AMC should obtain the Veteran's VA treatment records dated since December 2014.  As the Veteran further stated that he had even more knee pain since his last VA examination in April 2015, he should also be scheduled for a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's complete VA treatment records, including specifically the June 2015 MRI results of his left knee, dated since December 2014.

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected left knee disorder.  An appropriate DBQ should be filled out for this purpose, if possible.  

3.  Finally, the consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




